Citation Nr: 1417106	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to initial evaluations in excess of 20 percent prior to May 29, 2012, and in excess of 30 percent thereafter for peripheral neuropathy of the right upper extremity.

2.  Entitlement to initial evaluations in excess of 10 percent prior to May 29, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity.

3.  Entitlement to initial evaluations in excess of 10 percent prior to May 29, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The June 2010 rating decision assigned three initial 10 percent evaluations for peripheral neuropathy of the right upper extremity and the right and left lower extremities effective from November 16, 2009 (date of claim).  Thereafter, in August 2012, the RO assigned three 20 percent evaluations for these disorders effective from May 29, 2012 (date of VA examination).  In February 2013, the Board assigned an initial 20 disability rating prior to May 29, 2012, and 30 percent disability rating thereafter for peripheral neuropathy of the right upper extremity, and denied the other claims as to the peripheral neuropathy of the right and left lower extremities.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court granted a joint motion for remand that vacated and remanded the February 2013 Board decision to the extent that the Board denied the appellant's claims for a rating in excess of 20 percent prior to May 29, 2012, and 30 percent thereafter for peripheral neuropathy of the right upper extremity, and denied ratings in excess of 10 percent prior to May 29, 2012, and 20 percent thereafter for peripheral neuropathy of the right and left lower extremities.

The Board's review includes the electronic and paper records.

In February 2013, the Board remanded the issues of entitlement to an evaluation in excess of 10 percent prior to May 29, 2012, for peripheral neuropathy of the left upper extremity and in excess of 30 percent thereafter; and service connection for a skin condition and testicular cancer.  The RO has not completed its development on these issues and these issues are not yet ready for appellate review.

The issues of entitlement to service connection for cancer under the skin of the chest and whether new and material evidence has been submitted to reopen a claim of service connection for ischemia heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The joint motion for remand held that the Board failed to discuss whether a radicular group rating was warranted for the peripheral neuropathy of the right upper extremity and should reconsider whether separate evaluations for sciatic and femoral nerve impairment of the left and right lower extremities is warranted.  Although the Veteran underwent a VA peripheral neuropathy examination in April 2013, this examination did not address whether a radicular group was involved as to the impairment of the right radial, median, and ulnar nerves.  While this examination did address sciatic and femoral nerve impairment, a March 2014 statement from the appellant's counsel indicates that any evidence not previously considered by the AOJ with respect to these claims should be initially reviewed by the AOJ.  Therefore, another VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his peripheral neuropathy of the right upper extremity and the right and left lower extremities and obtain any identified evidence.  Regardless of the claimant's response, obtain any additional records from the Kansas City VA Medical Center from April 2013 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his peripheral neuropathy of the right upper extremity and the right and left upper extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to peripheral neuropathy of the right upper extremity and the right and left lower extremities.  

The examiner must comment on whether the severities of the impairment of the right radial, median, and ulnar nerves.  The examiner must comment on whether the impairment of the right radial, median, and ulnar nerves involve the right lower radicular group, the right middle radicular group, the right upper radicular group, or all radicular groups, and if so, comment on the severity of the disability to the respective radicular group.  The examiner must comment on the severities of the impairments of the right and left sciatic and femoral nerves.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



